PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of
Robert LININGER, JR.
Application No. 15/881,750
Filed: January 27, 2018
Attorney Docket No. P401935
:
:
:      ON PETITION
:      
:      
:  



This is a decision on the petition under 37 CFR 1.181 (no fee), filed, October 09, 2020, requesting withdrawal of the holding of abandonment in the above-identified application. 

The petition is DISMISSED.

Any request for reconsideration of this decision should be filed within two (2) months from the mail date of this decision.  Note 37 CFR 1.181(f).  

According to the October 13, 2020 Notice of Abandonment, this application was held abandoned for failure to timely pay the issue fee on or before July 07, 2020, as required by the Notice of Allowance and Fee(s) Due (Notice), mailed April 07, 2020. Accordingly, the application became abandoned on July 08, 2020.

The United States Patent and Trademark Office (USPTO) recognizes that the COVID-19 pandemic has imposed significant hardships on many stakeholders. As a result, the USPTO has waived certain fees under existing authority, through the March 16, 2020 Notice, and has extended certain Patent and Patent Trial and Appeal Board (PTAB) deadlines five times under the Coronavirus Aid, Relief, and Economic Security Act (CARES Act), through the March 31, 2020 Notice, the April 28, 2020 Notice, the May 27, 2020 Notice, the June 11, 2020 Notice, and the June 29, 2020 Notice. The notices extend the time to file certain patent-related documents or fees that would otherwise have been due on or after March 27, 2020.

It is noted that on October 9, 2020 petitioner filed a constructive request for extension under COVID-19 for late submission of the required issue fee for the present application.  However, under the available CARES Act relief for a small/micro entity, the issue fee payment date is extended until September 30, 2020 only if  the issue fee payment is submitted with a statement that the delay in payment was due to the COVID-19 outbreak.



Per the June 2020 Update Regarding Certain Patent-Related Timing Deadlines under the Coronavirus Aid, Relief, and Economic Security Act and Other Relief Available to Applicants, Patent Owners, and Others of June 29, 2020, applicant could have timely filed the issue fee as late as September 30, 2020, provided that the payment was accompanied by a statement that the delay in payment was due to the COVID-19 outbreak. 

In this case, the issue fee was paid July 13, 2020; however; the Statement of Delay Due to COVID-19 Outbreak was filed October 09, 2020. The applicant is not entitled to relief under the Cares Act, as the COVID-19 statement was not submitted with the issue fee filed on July 13, 2020. The Office will not grant relief based on a later-filed Statement of Delay Due to COVID-19 Outbreak.

Petitioner should consider filing a petition under 37 CFR 1.137(a) stating that the delay was unintentional.  An “unintentional” petition under 37 CFR 1.137(a) must be accompanied by the $525.00 petition fee.

Requests for waiver of the fee associated with a petition to revive must be filed by July 31, 2020. June 2020 Update Regarding Certain Patent-Related Timing Deadlines under the Coronavirus Aid, Relief, and Economic Security Act and Other Relief Available to Applicants, Patent Owners, and Others of June 29, 2020. Any future-filed petition under 37 CFR 1.137(a) will be filed after the July 31, 2020 deadline to request waiver of the petition fee. In light of the above discussion, applicant is not eligible for waiver of the petition fee. 

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 



Any questions concerning this matter may be directed to Michelle R. Eason at (571) 272-4231.  



/SHIRENE W BRANTLEY/Attorney Advisor, OPET                                                                                                                                                                                                        



    
        
            
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the  Patent Electronic Business Center at (866) 217-9197)